—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Segal, J.), dated April 16, 1997, which, upon a fact-finding order of the same court, also dated April 16, 1997, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the fifth degree, adjudged him to be a juvenile delinquent and imposed a conditional discharge for a period of 12 months. The appeal brings up for review the denial, after a hearing, of that branch of the appellant’s motion which was to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, there was ample evi*306dence to support the Family Court’s determination that his arrest for criminal trespass was supported by probable cause. The hearing testimony of the arresting officer established, inter alia, that the appellant was present in a housing project building which was posted with a sign prohibiting trespassing and loitering, that the housing project was known to have a high rate of crime, and that the appellant appeared nervous and initially attempted to avoid the officer. Moreover, the appellant gave vague and evasive responses to questions regarding his presence in the building and failed to provide the officer with a valid reason for being there despite, receiving ample opportunity to do so. Under these circumstances, the arrest was lawful, and the Family Court properly denied suppression of the drugs recovered from the appellant during a search incident thereto (see, People v Babarcich, 166 AD2d 655; People v Smith, 139 AD2d 783; Matter of Troy F., 138 AD2d 707). Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.